DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-96 and 100 are cancelled. 
Claims 113-114 are new. 
Claims 97-99 and 101-114 are pending. 
This is a final office action with respect to Applicant’s amendments filed 8/8/2022. 












Response to Arguments
35 USC 101

Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. 35 USC 101 rejection is maintained. 

Applicant argues on page 8

Applicant's claimed subject matter provides a "practical application" as the system enables improvements in managing schedules of multiple individuals at a time and coordinating travel around the schedules. The resources required to execute Applicant's claimed subject matter go well beyond merely organizing human activity. Applicant's claimed subject matter is not merely dealing with the schedule of a single person, but rather multiple individuals in multiple and different locations.

Examiner respectfully disagrees. 

Managing and coordinating schedules for multiple individuals can be done without the use of a computer and was done before the technological age. In a real world example, this job was done by a scheduler at a company/travel agency. The improvement here is nested in the abstract idea (i.e. improvement in managing and coordinating) and doesn’t provide a technical solution or technical improvement. 
In addition, the claims are merely automating a manual process of managing schedules for multiple individuals. Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).

In addition, the claims are not solving a technical problem, but a business problem. Page 1 of the Applicant’s specification talk about the business problem of managing a calendar with respect to a user and the user’s data. Managing a calendar is a business problem, and a technical problem and technical solution is seen in the court case of McRo. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each key frame, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set key frames and setting those key frames.



Applicant argues on page 8

The actions recited in Applicant's claimed subject matter take place without the interaction of a user. Thus, this simplifies and streamlines what would otherwise be an extremely complex process, that it submitted is not capable of being executed in the mind due to the large volume of data and information that needs to be accessed and analyzed.

Examiner respectfully disagrees. 

Applicant states that the claimed invention is a complicated process, however, determining whether a process is complicated or not is not a test for 101 eligibility. The claimed invention generally links the use of the judicial exception to a particular technological environment, the claimed invention merely uses a computer tool to perform the abstract idea. Collating, determining, selecting, and scheduling are all merely data manipulation steps that can be done without the use of a computer. In addition, the claims are merely automating a manual process. Scheduling and purchasing an optimum flight based on received data was done before the technological age such as by travel agencies. It is clear the computer components are merely used as a tool as further seen here…adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)



Applicant argues on page 8 

Applicant's claimed subject matter goes well beyond that which is well-understood, routine and conventional in the field. For example, the Examiner acknowledges that the claim features recite "significantly more" than what is known in the art, since the Examiner does not reject any one of the claims as being anticipated by a single reference or even by a combination of multiple references. In this regard, the absence of pre-emption confirms that the Applicant's claimed subject matter is not directed to any judicial exception. Thus, claim 97 is patent eligible under 35 U.S.C. §101.

Examiner respectfully disagrees. 

Examiner did not use the language well understood, routine, or conventional when rejecting the claims under 35 USC 101, the 101 rejection was not on the basis of step 2b being well understood, routine, or conventional but rather in the manner of "apply it.” The consideration of well understood, routine, or conventional is only one consideration of step 2B, it is not the sole consideration. 

However Applicant’s specification does state receiving and transmitting data with respect to a network as seen in figure 4, which is considered well‐understood, routine, and conventional . The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);



















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 97-99 and 101-114 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 97-99 and 101-112 are directed to the statutory category of a system. 

Regarding step 2A-1, Claims 97-99 and 101-112 recite a Judicial Exception. Exemplary independent claim 97 recite the limitations of 
… collate information comprising at least a length of a time-span between a first appointment and a second appointment in the calendar, a current location of the user, a relative location of the first appointment and a relative location of the second appointment; determine a need for a travel activity from the relative location of the first appointment to the relative location of the second appointment; determine a space for the travel activity during the time-span; determine one or more flights corresponding to the space; collate biometric data of the user; select an optimum flight from the one or more flights corresponding to the space; and schedule and purchase travel arrangements corresponding to the selected optimum flight automatically for the user based on user-defined rules and the biometric data.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor, the claims language encompasses mere data manipulation steps of collating, determining, selecting, and scheduling that can be done without the use of a computer. In addition, determining/scheduling an optimum flight based on received data was done before the technological age such as by travel agencies, or merely going to airline counter at the airport. 
The claims also deal with meetings/calendar data, purchasing tickets, and interactions between people which deals with certain methods of organizing human activity ((business relations, sales activities) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, sensing device, device, data aggregator, wearable device, and sensor. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the kind of ticket to book such as a business class ticket. In addition, the dependent claims further describe who as access to the calendar data. In addition, the dependent claims describe the kinds of event in the calendar data such as a group event. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 97 recites
Data aggregator, processor, system
Claim 102 recites wearable device and sensor
Claim 104 recites sensor
Claim 109 states sensing device
Claims 111 states device
Claim 113 recites device, calendar application, user interface
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen on page 15, 27, and 29.  
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 97-99 and 101-114 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.










Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

URIBE-ETXEBARRIA JIMENEZ et al. (20130204993) Discloses a system of integrating remote services and the method of operating said system. 

Hannon (20120046986) Discloses a scheduling method, computer-readable medium, system, and an apparatus are provided. In this scheduling method, a user request is received, order of classes for each day in the user request is calculated and an organizer is populated with the calculated order of classes for each day of the week specified in the user request and provides a schedule in a predetermined output format or in a format specified by the user. 

Han (20220122040) Discloses an apparatus that includes a memory storing a meal schedule including meal information for each time period, a communication interface configured to communicate with a server and a home appliance related to the meal schedule, and a processor configured to, in response to receiving update information related to a user context from the server, change the meal schedule based on time information included in the received update information and time information of the meal schedule, and provide information related to the changed meal schedule to the home appliance.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683